                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     GERALD JAY WILSON,                                 Case No. 19-cv-01924-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER OF TRANSFER
                                  13             v.
                                                                                            Re: ECF No. 1
                                  14     A.R. PEREZ,
                                  15                    Defendant.

                                  16

                                  17      Gerald Jay Wilson filed this pro se civil rights action complaining about events and omissions

                                  18   occurring at the California Substance Abuse Treatment Facility located in Kings County and at the

                                  19   Kern Valley State Prison located in Kern County. Kings County and Kern County are within the

                                  20   venue of the Eastern District of California. All the defendants work at those prisons and apparently

                                  21   reside in the Eastern District of California. No defendant is alleged to reside in, and none of the

                                  22   events or omissions giving rise to the complaint occurred in, the Northern District of California.

                                  23   Venue therefore would be proper in the Eastern District of California and not in this one. See 28

                                  24   U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-01924-LB 
                                   1   action is TRANSFERRED to the United States District Court for the Eastern District of

                                   2   California.

                                   3      IT IS SO ORDERED.

                                   4      Dated: April 22, 2019

                                   5                                                 ______________________________________
                                                                                     LAUREL BEELER
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-01924-LB                     2 
